Citation Nr: 0721877	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-22 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2. Entitlement to service connection for accrued benefits. 

3.  Whether the veteran had qualifying service to establish 
basic legal entitlement to VA death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is claiming survivor's benefits as the widow of 
an individual who served with the new Philippine Scouts from 
July 1946 to April 1949.  This matter comes before the Board 
of Veterans' Appeals (Board) from September 2003 rating 
decision of the above Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran died in April 1999 at the age of 72; 
cerebrovascular accident/probable thromboembolic stroke was 
certified as the immediate cause of death with hypertension 
Stage III as an antecedent cause.

2.  Cardiovascular disease and cerebrovascular accident were 
not manifested in service; cardiovascular disease and 
cerebrovascular accident were not manifested in the first 
postservice year; and there is no competent evidence linking 
the veteran's death-causing illnesses to service.

3.  The veteran had not established service connection for 
any disability, and service connected disability is not shown 
to have materially contributed to cause his death.

4.  The appellant's claim for accrued benefits was not filed 
within one year of the veteran's death; the veteran was not 
receiving any periodic benefits from VA, and did not have a 
claim pending with VA when he died.

5.  The veteran's certified military service, from July 1946 
to April 1949, was with the New Philippine Scouts.

6.  The decedent did not have qualifying service to be 
eligible for VA pension benefits, and therefore the 
appellant, as his surviving spouse, is not eligible for VA 
death pension benefits.


CONCLUSION OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted. 38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2006).

2.  The basic legal criteria for establishing entitlement to 
accrued benefits are not met. 38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000 (2006).

3.  As the veteran did not have qualifying service, the 
threshold legal requirement for establishing entitlement to 
nonservice-connected VA death pension benefits is not met. 38 
U.S.C.A. § 1541 (West 2002); 38 C.F.R. § 3.40 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in August 2003 (prior to the rating on 
appeal) and November 2003, VA notified the appellant of the 
information and evidence needed to substantiate and complete 
her claims of entitlement to service connection for the cause 
of the veteran's death, for accrued benefits and for 
nonservice-connected death pension benefits, including what 
part of that evidence she was to provide and what part VA 
would attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
appellant to submit any additional information in support of 
her claims. See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The September 2003 rating decision and the February 
2004 statement of the case provided the text of applicable 
regulations and explained what the evidence showed and why 
the claims were denied.  Additional notice of the five 
elements of a service-connection claim was not provided as is 
now required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Board specifically finds, however, that the 
appellant is not prejudiced as she was given specific notice 
with respect to the elements of the claims here on appeal and 
cannot be prejudiced by not receiving notice of downstream 
issues that are not reached by a denial of the underlying 
benefit.  Accordingly, the Board finds that VA met its duty 
to notify the appellant of her rights and responsibilities 
under the VCAA.

While complete VCAA notice was not given prior to the rating 
on appeal, the Board finds that the lack of such a pre-
decision notice is not prejudicial to the appellant.  Proper 
notice was provided by the RO and Appeals Management Center 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § .159(b).  The appellant is represented and has 
been provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices.
Regarding VA's duty to assist, as the veteran's service 
medical records (SMR's) from July 1946 to April 1949 were 
destroyed by a fire at the National Personnel Records Center 
(NPRC), VA has a heightened "duty to assist."  VA has 
requested SMR's in June, July, and October 1992 to no avail.  
The United States Court of Appeals for Veterans Claims ("the 
Court") has held that in cases where records once in the 
hands of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule where 
applicable. See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991). The following analysis has been undertaken with this 
heightened duty in mind.  

The record includes medical certificates from Calanasan 
District Hospital and Apayao District Hospital.  The medical 
certificates indicate that the veteran was treated for his 
death-causing illnesses at such hospitals and died at Apayao 
District Hospital.  Treatment records of the veteran's 
terminal hospitalization are not associated with the claims 
file.  However, the evidence of record does not suggest that 
the terminal hospital record contain any critical 
information, i.e., information relating the veteran's death 
causing illnesses to his recognized service, nor does the 
appellant allege otherwise.  Notably, the appellant has been 
advised of what is needed to establish her claim, and has not 
asked for assistance in securing the terminal hospitalization 
records.  Furthermore, as the records are not official U.S. 
government records, VA could not obtain them without her 
authorization.  And as the veteran had not established 
service connection for any disability, securing records to 
ascertain whether service connected disability contributed to 
cause the veteran's death would be pointless.  All available 
pertinent records identified have been secured.  A medical 
opinion need not be sought in this matter under 38 C.F.R. 
§ 3.159(c)(4) because the record fails to establish that an 
event, injury or disease occurred during service that could 
be linked to the veteran's death. See 38 C.F.R. 
§ 3.159(c)(4)(B).  Under these circumstances, any opinion on 
whether a disability is linked to service would be 
speculative.   VA's duty to assist is met.  The appellant is 
not prejudiced by the Board's proceeding with review of the 
matter on the merits at this point.  See Conway v. Principi,  
6 Vet. App. 226 (1994).  
II.  Factual Background

As noted, it is certified that all of the veteran's active 
service was with the New Philippine Scouts.  During his 
lifetime he had not established service connection for any 
disability.  His death certificate reveals that he died at 
Apayao District Hospital in April 1999, at the age of 72, and 
lists cerebrovascular accident/probable thromboembolic stroke 
as the immediate cause of death with hypertension Stage III 
as an antecedent cause.

The veteran's service medical records were destroyed in the 
fire at NPRC.  The only records provided by the appellant are 
postservice records.

The evidence of record includes a medical certificate from 
Calanasan District Hospital dated in June 2003 that indicated 
that the veteran was treated by this hospital in April 1999 
for cerebrovascular disease and stage III hypertension that 
essentially resulted in his death.  A clinical abstract from 
Apayao District Hospital noted that the veteran was admitted 
on April [redacted], 1999 and died on April [redacted], 1999.  The medical 
history indicated that the veteran had a chronic case of 
hypertension of about four years duration.  He took anti-
hypertensive medicine only when needed.  Two days prior to 
admission, he complained of left sided weakness with slurring 
of speech, but remained conscious.  The veteran's blood 
pressure was monitored every hour and remained high during 
the rest of his stay with a gradual deterioration of the 
other vital signs.  He died on the 6th day.  The final 
diagnosis was Cerebrovascular accident, hypertension stage 
III.  

III.  Criteria and Analysis

Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death. 38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  Service connection will be 
granted for a disability if it is shown that the veteran 
suffered from such disability and that it resulted from an 
injury suffered or disease contracted in line of duty, or 
from aggravation in line of duty of a preexisting injury or 
disease.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Certain 
diseases, including cardiovascular disease and 
cerebrovascular accidents, may be presumed to have been 
incurred in service if they become manifest to a compensable 
degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102.

As noted, the immediate cause of the veteran's death was 
cerebrovascular accident/probable thromboembolic stroke with 
an antecedent cause of hypertension, stage III.  
Cardiorespiratory disease and/or cerebrovascular accident 
were not manifested during service or in the veteran's first 
postservice year, and there is no competent evidence linking 
such diseases to the veteran's service.  The earliest reports 
of hypertension dated back to about 1994, about 45 years 
postservice.  The earliest a cerebrovascular accident was 
reported was in 1999, about 47 years postservice.  See Apayao 
District Hospital clinical abstract.  Consequently, service 
connection for such diseases (and ultimately the cause of the 
veteran's death) on the basis that they were incurred in 
service (or may be presumed to have been incurred in service) 
is not warranted.  
Inasmuch as the veteran had not established service 
connection for any disability, there is no basis for finding 
that service connected disability contributed to cause his 
death.  The appellant maintains that the veteran's death was 
due to illnesses caused by service.  However, because she is 
a layperson, her unsupported contentions in the matter of 
medical causality merit little probative value.  The Court 
has held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  There is a preponderance of the evidence against 
this claim, and it must be denied.

Accrued Benefits

Benefits to which a veteran was entitled at his death, based 
on evidence on file at the date of death, will be paid to 
survivors, as provided by law. See 38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  Application for accrued benefits must be 
filed within one year after the date of death. See 38 
U.S.C.A. § 5121(c).

The death certificate shows that the veteran died in April 
1999.  The appellant submitted an application for benefits in 
July 2003.

A review of the evidence shows that the appellant's claim was 
submitted well over one year after the veteran's death.  
Thus, her claim of entitlement to accrued benefits is 
untimely.  As a result, the appellant has no legal 
entitlement to any accrued benefits that may exist.

The Board points out that the veteran did not have a claim 
pending at the time of his death nor was he entitled to 
receive any compensation benefits at the time of his death so 
as to even bring about a claim of entitlement to accrued 
benefits.  Nonetheless, where the law and not the evidence is 
dispositive of the issue before the Board, the claim should 
be denied because of the absence of legal merit or the lack 
of entitlement under the law. See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, entitlement to accrued 
benefits under is denied as there is no legal entitlement 
thereto.

Nonservice-Connected Death Pension Benefits

Death pension is a benefit payable to a veteran's surviving 
spouse because of the veteran's nonservice-connected death. 
Basic entitlement exists if (i) the veteran served for ninety 
days or more during a period of war; or (ii) was, at the time 
of death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23 
and 3.24. See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 
C.F.R. §§ 3.3(b)(4).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released there from under conditions other than 
dishonorable. See 38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty. "Active duty" 
is defined as full-time duty in the Armed Forces. See 38 
C.F.R. § 3.6(a), (b). "Armed Forces" consists of the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  See 38 C.F.R. § 3.1.  
Persons with service in the USAFFE, including the recognized 
guerrillas, or service with the New Philippine Scouts under 
Public Law 190, 79th Congress, shall not be deemed to have 
been in active military service with the Armed Forces of the 
United States for the purpose of establishing entitlement to 
nonservice-connected disability pension. See 38 U.S.C.A. § 
107; 38 C.F.R. § 3.40(b), (c), (d).

In January 1993, the service department certified that the 
veteran's period of service was from January 1944 to June 
1946 with the New Philippine Scouts.  There is no evidence to 
contradict the findings of the service department other than 
the appellant's assertions that she believes the veteran's 
service should be qualifying service.  The Court has held 
that findings by a United States service department verifying 
a person's service are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  See Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).

The Board has carefully reviewed the entire record and finds 
that there is no competent evidence to contradict the service 
department's determination with respect to the service of 
this veteran.  The appellant's statements are only her 
beliefs and are not founded in evidence provided by the 
United States government.  Therefore, the Board must find 
that the veteran did not have qualifying service.  As a 
result, the appellant's request for death pension benefits 
must be denied as there is no legal entitlement thereto.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to accrued benefits is denied.

The appeal to establish basic legal entitlement to VA death 
pension benefits is denied.



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


